Citation Nr: 1427524	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  10-06 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether new and material evidence has been received with respect to a claim of service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from January 1971 to June 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which reopened the service connection claim for lumbar spine disability and denied that claim on the merits.  The Veteran timely appealed the decision.


FINDINGS OF FACT

1.  A February 1997 rating decision denied service connection for a back disability, and the Veteran was notified of that denial in a February 1997 letter; he did not submit a notice of disagreement within one year of notification, nor was any new and material evidence received during that period.  That decision is therefore final.

2.  The evidence received since the February 1997 rating decision is neither cumulative nor redundant, and relates to unestablished facts necessary to substantiate the claim of service connection for a lumbar spine disorder.

3.  Chronic low back disability did not have its clinical onset in service and is not otherwise related to active duty.   


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a lumbar spine disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria establishing service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1111, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  As discussed further below, given that the Board finds that the claim is reopened, no further discussion with regards to this particular notice issue is further required.

Regarding the other elements of notice pertinent to the Veteran's claim, he was sent letters in July 2007 and April 2008 that provided information as to what evidence was required to substantiate the lumbar spine claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Those letters also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Initially, the Board notes that this decision was previously denied in a February 1997 rating decision, which stemmed from a December 1996 initial claim of service connection.  The Veteran was informed of that decision in a February 1997 letter.  The Veteran did not submit any notice of disagreement within one year of that notice letter.  Likewise, the Veteran did not submit any further evidence until he submitted his claim to reopen service connection in June 2007, from which the present claim on appeal stems.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is received during an applicable appeal period following a RO decision (one year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); 38 C.F.R. §§ 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

As no new and material evidence was received within the appeal period following the February 1997 rating decision, that decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Likewise, a de novo review is not appropriate in this case, as no new service department records which were not of record at the time of the previous decision have been received.  See 38 C.F.R. § 3.156 (2013).  Therefore, new and material evidence is required to reopen the claim of service connection for a lumbar spine disorder, regardless of how the RO characterized the issue.  See 38 U.S.C.A. § 5108 (West 2002); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

The February 1997 rating decision denied service connection because the evidence of record failed to demonstrate "a disability for which compensation may be established."  The Board notes that since February 1997 numerous VA and private treatment records have been associated with the claims file documenting a number of lumbar spine conditions, to include two spinal fusion surgeries and resultant degenerative disc disease (DDD).  The Board further notes that the Veteran submitted a February 2008 letter from Dr. K.M., his private physician, which purports to relate the Veteran's current lumbar spine disorders to his military service.  Finally, the RO determined that the evidence of record warranted obtaining a December 2008 VA examination and medical opinion regarding a nexus to service.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).

In light of the above, the Board finds that such evidence constitutes new and material evidence, as it relates directly to whether the Veteran has a lumbar spine disorder that began in or was the result of military service.  It raises a reasonable possibility of substantiating the claim.  As such, the requirements under 38 C.F.R. § 3.156(a) have been met and the claim is reopened.

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, the statement of the case provided the veteran with the laws and regulations pertaining to consideration of the claim on the merits.  The discussion in the statement of the case essentially considered the veteran's claim on the merits.  Additionally the veteran has provided argument addressing his claim on the merits.  Accordingly, the Board finds that the veteran would not be prejudiced by its review of the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

However, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

On appeal, the Veteran has averred that his current lumbar spine disorder is the result of military service, to include the muscle sprains/strains that he suffered therein.  Specifically, he has averred that his initial back injury was in April 1971, when he was hiking up a hill and another member of his unit grabbed his backpack and he fell down, injuring his back.  He has particularly stated in a December 2007 statement that he has suffered from low back pain ever since military service in the 1970's until his eventual spinal fusion in 2002; he has also indicated that he has attempted to obtain private treatment records since his discharge from service and that those records, particularly from the 1970's, have been destroyed and are not available.  He further stated that he also "probably did a lot of self-medicating in those days."

The Veteran underwent a VA examination in December 2008, at which time he was diagnosed with the following: "Surgical spinal fusion from T12-S1 for DDD lumbar spine then Chance [burst] fracture to L1 [in] September 2005 with history of persistent pain, lower extremity weakness and bowel incontinence since then."  The Veteran's VA and private treatment records since he filed his claim in June 2007 support this diagnosis.  

In April 1971, the Veteran complained of neck and low back pain from having his backpack pulled on, which caused him to jerk his back; he reported muscle aches since that injury.  After examination, which included a full range of motion with some difficulty, the Veteran was diagnosed with muscle strain.  The Veteran was seen for a follow up the next day and was again diagnosed with low back strain.  

The Veteran sought treatment for low back tenderness after falling over a toilet and hurting his back in January 1972.  He again sought treatment for back pain after falling on a crate in September 1972; he was diagnosed with a right lumbar sprain at that time.  The Veteran reported being in a motor vehicle accident in December 1972, but only sought treatment for his neck and face at that time; the Veteran did not mention any complaints involving, and was not treated for, his lumbar spine in December 1972.  

In his May 1973 separation examination, the Veteran's lumbar spine was normal and there were no complaints of any lumbar spine pathology or pain at that time noted during the examination.  

There is evidence of record documenting in-service lumbar spine injury.  Therefore, the Board notes that the second element of service connection has been met in this case.  The Board therefore finds that the case turns on the nexus element.  

Turning to the evidence of record, following discharge from service, the Veteran filed a claim of service connection for hearing loss in 1975.  There was no mention of low back disability.  He underwent a VA examination in May 1975, during which no back disability was found.  During that examination, the Veteran's only complaints with regard to any musculoskeletal ailment was a history of his right wrist during military service in 1971; there was no mention of any back pain or lumbar spine injury at that time.  

In December 1996, the Veteran filed a claim of service connection for lumbar spine disability indicating that his "back [was] much worse now as I am now getting treatment" with VA.  The Veteran's claim was denied in February 1997 because he did not submit evidence of a current disability, after being requested to do so.  

The Veteran again filed for service connection for his lumbar spine disorder in June 2007.  Following submission of that claim, private treatment records beginning in 1988 were obtained.  It appears that many of these treatment records were created in connection with multiple workers' compensation claims against his employer.  

In a May 17, 1988 private record, the Veteran was diagnosed with a left lumbar spasm; it was noted that the current symptoms began on May 2, 1988, when he was bending and twisting at work, reaching to a low rack.  In August 1990, it was noted that he had back pain without radiculopathy and negative x-rays.  Subsequently, he had continued treatment throughout August 1990.  In September 1990, he reported that he bruised his back when he fell from a hammock while camping.  Two weeks following that injury, the Veteran underwent a lumbar spine Magnetic Resonating Imaging (MRI) scan, which demonstrated a transitional L5-S1 disc with mild osseous ridging at the L5-S1 causing mild narrowing of the intervertebral nerve root canals, greater on the left.  There was no evidence of focal herniation.  Schmorl's nodes were also noted at multiple levels.  

In April 1991, the Veteran indicated that he strained his back while pulling chips out of cases at work five days prior to seeking treatment at that time.  He was noted as having recurrent back pain, and the doctor indicated at that time that he "[b]elieve[d that it was] simple muscular strain rather than discogenic disease."  

In a November 1991 private evaluation, the Veteran was noted has seeking treatment for "ongoing low back pain as well as paresthesias and numbness involving both extremities.  He relate[d] the onset of his current symptoms to an industrial accident which occurred in July of 1990."  The doctor noted the September 1990 findings and that he initially discharged the Veteran in October 1990 with a home exercise program.  The Veteran was noted as doing well until April 1991, when he again sought treatment, and then sought treatment with this particular doctor in November 1991 following an incident where he "turned in bed and felt a popping sensation in the low back area."  After examination, the Veteran was diagnosed with lumbar DDD.  

Lumbar spine x-rays of record from July 1992 indicate that there was a transitional L5-S1 segment with mild to moderate left intervertebral nerve root canal stenosis, which appeared unchanged from previous studies.  There was also degeneration of the L3-4 disc with mild concentric anular bulge.  An MRI scan from July 1992 confirmed the x-ray findings, noting that "[a]part from the slight progression in the degree of disc degeneration/desiccation at the L3-L4 level, the examination is unchanged from the previous study" in September 1990.  

The Veteran underwent an October 1992 evaluation with Dr. J.F.P.  At that time, the Veteran reported that in December 1991 he slipped on ice while working at a potato chip company; "[h]e fell off the back of a truck and hit his buttocks against the truck suffering a large bruise on his right buttock and developed low back and right posterior thigh and calf pain with numbness in both feet."  Historically, Dr. J.F.P. noted that the Veteran 

had an eight year date of employment with [a potato chip company] when he was injured.  He last worked March 24, 1992.  He states he stopped working because his legs were giving out at the time.  He initially suffered a back injury in May 1988, bending over to pick up a bag of Cheetos. . . . [The Veteran] has prior back injuries in 1988 and 1990 with the same employer.  These involve the lumbar spine and lower extremities.  He has had no spine surgery in the past.  

After examination and diagnostic testing and imaging scans were obtained, Dr. J.F.P. diagnosed the Veteran with left L5 far lateral disc herniation with left intervertebral canal stenosis and S1 nerve root impingement, rule out painful DDD at L3-4, and chronic pain syndrome.  It was indicated that the Veteran was referred for a discography at that time, which occurred in October 1992.  That discogram revealed that his current pathology was provoked at the L5-S1 greater than the L3-4 level; the radiology report attached noted abnormal anular morphology at the L3-4 and L5-S1 levels with pain responses at those levels.  A CT scan following the discography noted a left posterolateral anular fissure with associated anular protrusion at the L5-S1 level, with stenosis of the left intervertebral nerve root canal.  There was also Grade II disc degeneration at the L3-4 level with concentric posterior anular fissuring noted and a central anterior anular fissure present.  Based on the above, Dr. J.F.P. indicated in a January 1993 letter that it was his opinion that the Veteran not undergo a spinal fusion surgery at that time.

The Veteran then underwent a March 1993 evaluation with private doctor, Dr. P.S.H., regarding a second opinion for surgical intervention.  The following history was noted in his report:

[The Veteran] has a very long and involved history dating back to 1988.  He worked for [a potato chip company] at that time.  He injured his back while doing some loading activities.  Over the next few years, he was in and out of work several times with recurrent symptomatology and injuries.  Approximately a year ago he had another quite significant injury that resulted in his present condition.  He has not been able to return to work now since the time of his last injury.  He complains of chronic low back pain with radiation bilaterally into his legs, worse on the right than on the left.  He stated his right leg will collapse on occasion and he has had numbness in both feet.  He has not had bowel or bladder problems at present.  

Dr. P.S.H. additionally noted records from Dr. J.F.P., including the discography and CT scans.  After examination, the Veteran was diagnosed with chronic intractable back pain and sciatica secondary to three-level disc disruption.  Dr. P.S.H. agreed with Dr. J.F.P. that surgical intervention was not the best course at that time.  

In January 1994, the Veteran underwent an examination with Dr. M.F.F.  The Veteran reported at that time that "he had no prior injuries to his back until[,] while employed by [a potato chip company] as a truck driver, he fell on the bed of the truck, landing on his buttock area."  That injury occurred in December 1991.  After examination and review of x-rays obtained at that time, the Veteran was diagnosed with chronic low back pain, DDD which caused that pain, and intermittent bowel and bladder incontinence of unknown etiology.  Dr. M.F.F. recommended against any surgical intervention at that time, despite DDD at multiple levels.

The Veteran sought treatment with the San Francisco VA Medical Center in February 1997 for his lumbar spine pain, at which time he reported that he had a history of lumbar spine pain for 25 years.  He stated that it has progressed over the last 5-6 years after he slipped at work 5 years ago.  He was diagnosed with a L3-4 herniated nucleus pulposus and L3-4 facet hypertrophy.  However, in an October 1997 general treatment note from the Reno VA Medical Center, the Veteran reported only a "long-standing problem with his low back since" December 1991.

Eventually, the Veteran had spinal fusion surgery in approximately 2001.  Apparently following that surgery, the Veteran did extremely well and was pain free.  However, in September 2005, the Veteran fell six feet from a ladder and landed on his back, at which time he sustained a Chance burst fracture at the T12-L1 level.  The Veteran underwent another spinal fusion surgery at that time to repair that lumbar spine injury.  

The balance of the VA and private treatment records in the claims file document continued treatment for his lumbar spine disorder since that time, without any further injury or complications.  

In a February 2006 examination for Social Security disability benefits, the Veteran reported low back pain since 1972, when he fell over while climbing a mountain.  It was noted that the Veteran had back surgeries in 2001 for fusion of the L2 to S1 spinal segments, and in September 2005, at which time titanium rods were inserted.  

Based on the foregoing evidence, the Board cannot find that the evidence weighs in favor of finding continuity of symptomatology since discharge from service such that the nexus element of service connection is abrogated in this case.  There are several reasons for this conclusion.  

First, the Board notes that the Veteran's service treatment records do not demonstrate any lumbar spine complaints or treatment following September 1972.  In fact, the Veteran's separation examination in May 1973 did not indicate any lumbar spine disorder at that time, nor were there any reports of lumbar spine pain or pathology by the Veteran at that time.  When the Veteran filed a claim for compensation in 1975, he made no mention of low back disability.  The Veteran did not report any lumbar spine problems on examination in 1975, and examination revealed no pertinent musculoskeletal abnormality.  

While the absence of evidence is not substantive negative evidence, see Horn v. Shinseki, 25 Vet. App. 231, 239-40 (2012), a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis (a factor for consideration) of a service connection claim, which weighs against the claim, see Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Significantly, the Board notes that the first post service evidence of any lumbar spine problems is in 1988, several years after discharge from service.  Such evidence is following an occupational injury while working for a potato chip company as a truck driver.  See Maxson, supra.

While the Board acknowledges that the Veteran has stated-and is competent to so state-that he had lumbar spine symptoms since injury in April 1971, indicating that he self-medicated his lumbar spine symptoms since discharge from service or sought treatment with private physicians whose records are destroyed and are unavailable, the Board finds that the Veteran's history as noted by several private physicians from 1988 through 1994 are more highly credible and probative than the Veteran's current statements regarding continuity of symptomatology of lumbar spine pain and other symptoms since service.  Specifically, in the multitude of records from 1988 through 1994, the Veteran specifically denies any previous lumbar spine injuries prior to employment with the potato chip company, during which he suffered several lower back injuries either on-the-job or recreationally.  Those contemporaneous statements and recitations of history are found by the Board to be extremely credible.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  

In contrast, it is not until 1997, after he had filed for VA benefits and when had a pecuniary interest, that the Veteran mentioned back pain with a 25 year history.  Moreover, the Veteran's statements with regards to the onset of symptomatology is inconsistent.

In short, after reviewing the entirety of the evidence of record-particularly the lack of any objective lumbar spine pathology at separation, the many years without treatment after service, the Veteran's contemporaneous statements from 1988 through 1994 where he denies any lumbar spine problems prior to his several post-service occupational injuries, and his inconsistent historical accounts to two different VA facilities in 1997-the Board simply cannot find that the Veteran's lay evidence of continuity of symptomatology, to include chronic and continuous pain since military service, to be credible at this time.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996) (when determining whether lay evidence is satisfactory, the Board may properly consider internal consistency, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and demeanor of witness (if hearing held)).

Thus, the Board cannot grant service connection in this case on the basis of the Veteran's lay history of continuity of symptomatology; the nexus element of service connection is not abrogated in this case.  See 38 C.F.R. § 3.303(b); Walker, supra.  Now the Board turns to the evidence of record regarding a nexus to military service.  

The Veteran has stated that he believes his lumbar spine disorder began during military service and that he has had back problems since injury in military service; he is competent to state a lay history of symptomatology, including onset of pain and symptoms, but he is not competent to render a medical opinion in this case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

With regards to the medical evidence submitted by the Veteran from a Rheumatology textbook, the Board notes that it offers no particular opinion with respect to whether the Veteran's current lumbar spine disorder is related to his military service; instead it gives only background information regarding potential etiological causes of low back pain.  

The primary evidence in support of the Veteran's contentions that his lumbar spine disorder is related to or began in military service is Dr. K.M.'s February 2008 opinion, which reads: 

[The Veteran] has been my patient since 1996.  I have treated him both at the [VA Medical Center] in Reno and later in private practice.  He has had back problems since 1971, which gradually worsened and culminated in multiple level back fusions in 2002.  I have always understood [the Veteran's] back problems to have been service connected but I gather from [him] that this has been called into question.  I have reviewed his service medical records, which document injuries to neck and back starting in April 1971.  Subsequent medical history reveals degenerative disease of the spine compounded later by further traumas.  It is at least as likely as not that [the Veteran's] current back problems have their origins in injuries sustained in military service.  

Conversely, the Board notes the December 2008 VA examiner's examination report, in which she reviewed and referred to the evidence detailed above, including Dr. K.M.'s opinion and the February 2006 Social Security examination.  She further noted in the occupational history portion of the examination that following his 1991 employment at the potato chip company, he "eventually settled with them and they paid for vocational rehab for him to go back to school from 1994-1996."  

She summarized the Veteran's contentions as follows:

[The] Veteran states his entire claim is based on his thoughts that he was told [by two doctors] in 1991 or 1992 that he had [DDD] due to straining his back in 1971.  [The] Veteran states he believes his 1991 injury was caused by the 1971 strain.  He also stated he was told [by his September 2005 surgeon] that the acute traumatic lumbar fracture he had at that time was due to the prior fusion he had had in 2002, and [the] Veteran believes the 2002 fusion was due to the 1971 back injury.

The examiner noted that the 1991 and 1992 reports from the two doctors of record did not included etiology opinions.  After examination and the extensive claims file review, the VA examiner rendered the following opinion:

The Veteran's current back condition IS NOT CAUSED BY OR THE RESULT OF back strain he had while in the service 1971-73. . . . The Veteran does have a current lumbar spine condition but currently no evidence to support his claim that it is due to back strain in the service.  It is believable that the Veteran had muscle strain in service.  However, what [the] Veteran believes he's been told by other medical providers is inconsistent with known medical science.  [The] Veteran states he has been told by doctors in 1991/92, and has interpreted the February 2008 statement from Dr. K.M., to mean the muscle strain he had in 1971 led to [DDD], eventual spinal fusion in 2002 and subsequent vertebral fracture in 2005.  Therefore, [the] Veteran claims his current back condition is due to the 1971 muscle strain.  There is no medical science to support this claim, and none of the physicians involved with the Veteran's care commented on this claim in their notes.  The Veteran does not have any medical training.  The only documentation that [the] Veteran has been told something of this nature is from Dr. K.M., and she did not cite her research regarding how this could occur.  I have searched the medical literature and cannot find anything that links muscle strain in a 17-18 [year old], who had no complaints of symptoms 1 and 3 years later (1973 and 1975), with [DDD].  [The] Veteran would have to supply some previously unknown medical research to support this claim.  That is in lieu of subsequent injuries to his back in 1991 and 2005.  The private medical records he provided show he began complaint of multiple on-the-job injuries to his low back beginning in 1988, and that there were several additional on-the-job and at-home low back injuries in 1990-1992 and beyond, until the most severe injury [in] September 2005, which resulted in fusion of his entire lumbar spine and residual symptoms since then.  [The] Veteran has not been able to provide documentation of complaints of, or treatment for, back pain between 1972 and 1988.  The verbal history he gave that his current back pain has persisted since 1971 has no supporting documentation and providers who have repeated this statement as fact cause the history to mislead others.  Specifically, multiple inconsistencies in the history and not mentioning back pain at the time of his 1975 claims are significant factors upon which the above opinion is based, as is the medical knowledge that back strain at a young age does not lead to disc herniations 30 years later.  Additionally, the severity of the 2005 injury and the back surgeries [the] Veteran had 30 years after he was in service make it impossible to know if he would have had any common and typical muscle strain in his back over the past 6 years.

Based on the foregoing evidence, the Board finds that the probative value of the VA examiner's December 2008 opinion outweighs the probative value of Dr. K.M.'s February 2008 opinion.  

First, the Board notes that Dr. K.M.'s opinion fails to provide any rationale or supporting documentation for her conclusions.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993) (the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion reached); see also Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for her opinion affects the weight or credibility of the evidence).  She also fails to discuss the significant post-service injuries from 1988 to 2005 in her opinion, other than cursory mention of them.  Furthermore, she does not cite to medical literature or other source she used to reach her conclusions.  

Lastly, she does not address the Veteran's inconsistent history noted in the above private treatment records that conflicts with his current historical narrative; rather, it appears that Dr. K.M.'s opinion is based solely on the Veteran's current historical narrative, which the Board has found to be not credible as discussed above.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (although the Board may reject a medical opinion that is based on facts provided by the Veteran that have previously been found to be inaccurate (Reonal) and may reject such a medical opinion because other facts present in the record contradict the facts provided by the Veteran that formed the basis of the opinion (Swann), the Board may not disregard a medical opinion solely on the rationale that the medical opinion is based on a history given by the Veteran).

Conversely, the VA examiner essentially opined that the Veteran's intervening on-the-job injuries are the proximate cause of his current condition, rather than the muscle strains he suffered in service.  Proximate cause is that which, in a natural and continuous sequence, unbroken by any efficient intervening cause, produces injury, and without which the injury would not have occurred.  See Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  An "intervening cause" is one that comes between the initial force or cause and the injury.  See Black's Law Dictionary, 1225 (6th ed. 1990).  

The VA examiner specifically rejected the Veteran's contentions that muscle strain caused disc herniations or DDD many years after such strain occurred; she noted that medical literature and known medical science and principles do not support those contentions.  She also noted that the Veteran's statements that the medical records he provided from 1991 and 1992 support his contentions did not, in fact, address the contentions.  Finally, the Board notes that the VA examiner's opinion is bolstered by Dr. P.S.H.'s statement in March 1993 that the Veteran "had another quite significant injury that resulted in his present condition."

Insofar as the VA examiner's opinion can be read to indicate that the Veteran contends that those two doctors in 1991 and 1992 verbally informed him of their opinion, but did not reduce those statements to writing, the Board finds that it is unable to assess the competency and credibility of those medical opinions without them being reduced to writing.  

Moreover, while the Veteran is competent to state he was informed of these conclusions in 1991 and 1992, the Board finds that such statements are not credible in light of inconsistencies in his reported history.  

However, even if the Board were to accept the statements as competent and credible, the Board would be forced to give very little-if any-probative value to those statements based on its inability to assess the competency and credibility of those statements as referred to above.  The probative weight of those statements, if the Board were to find any, when weighed with Dr. K.M.'s opinion and against Dr. P.S.H.'s statement and the VA examiner's conclusions would not bring the probative value into at least equipoise, as the probative value of the VA examiner's opinion, bolstered by Dr. P.S.H.'s conclusions, still would heavily outweigh the combined probative value of the verbal opinions and Dr. K.M.'s February 2008 opinion.  

In short, based on the above conclusions, the Board finds that the preponderance of the evidence is against a finding that current lumbar spine disability is the result of his military service, to include the muscle strains suffered therein.  Rather, the evidence overwhelmingly demonstrates that the Veteran had a multitude of post-service on-the-job injuries from 1988 to 2005 from which his current lumbar spine disorder stems from; and in fact, it appears that the Veteran received a workers' compensation settlement from his employer in approximately 1994 as a result of those injuries.  Accordingly, the Board must find that service connection for a lumbar spine disorder is not warranted based on the evidence of record at this time.  See 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309; Walker, supra.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

New and material evidence having been received, the claim of service connection for a lumbar spine disorder is reopened.

Service connection for lumbar spine disorder is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


